DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 10/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 10/27/2021, with respect to office action dated 9/20/2021 have been fully considered and are persuasive.  The rejections of 9/20/2021 have been withdrawn. 

Reason for Allowance
Claims 1-19, and 21-23 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a gauge comprising a fluid filled housing and a gauge indicator therein; a measuring port; an opening formed in the housing; and a window cover for covering and closing the opening of the housing, such that an inner surface of the window cover directly contacts the fluid inside the housing, wherein the window cover comprises a flexible translucent material to facilitate external viewing of the gauge indicator and to facilitate pressure compensation of the fluid in the housing.

The closest reasonable prior art reference is Applicant Admitted Prior Art (AAPA) teaches a gauge indicator comprising a housing having an opening, window and a window cover covering the gauge. However, AAPA does not teach a flexible cover touching the fluid inside the gauge.

Another reference, Neighhoff (2009/0044631) teaches gauge with a window cover.  However, Neighhoff does not teach the gauge filled with liquid and the liquid touching the flexing cover window.
 

 
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a gauge comprising a fluid filled housing and a gauge indicator therein; a measuring port; an opening formed in the housing; and a window cover for covering and closing the opening of the housing, such that an inner surface of the window cover directly contacts the fluid inside the housing, wherein the window cover comprises a flexible translucent material to facilitate external viewing of the gauge indicator and to facilitate pressure compensation of the fluid in the housing.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855